Title: From Thomas Jefferson to Daniel L. Hylton, 10 July 1791
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia July 10. 1791.

Your favour of May 29. came here after my departure on a journey to the lakes. That of June 17. is since recieved, and in consequence I send you a post-bank note for 21 D.-25. c. being the addition of 24/ to £5–3–6 as noted in your letter to be the probable amount of your disbursements for the 22. hhds. of tobo. forwarded by Capt. Stratton. He is not yet arrived. But the season admits of no anxiety on that account. A late letter from Havre in France informs me that the best tobacco had risen there to 45.₶ the French hundred, say 8 D.-33. c. for 109 ℔. American. The demand there must increase and be of considerable duration, as there can be at present very few hhds. of tobo. in a country which has always kept 60,000 hhds. of unwrought stock in hand. As both the public managers, and private merchants are free to buy and sell, it is to be hoped the price will become considerable. We have no news from the Westward yet, and are anxious to hear the event of Scott’s expedition. Present my affectionate compliments to Mrs. Hylton, & be assured of the sincere esteem of Dear Sir Your friend & servt,

Th: Jefferson

